Citation Nr: 1456347	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 





INTRODUCTION

The Veteran had active military service from January 1974 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This claim was previously before the Board in January 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion and requesting records from the Martinsburg VA Medical Center.  The requested opinion has been received and there is a notice that there are no additional records for the Veteran located at the Martinsburg VA Medical Center.  As such, the Board finds that remand directives have been completed by the RO and with no further action necessary to comply with the Board's remand directives the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is not related to the Veteran's active service.  

2.  The currently demonstrated tinnitus is not related to the Veteran's active service.  


CONCLUSION OF LAW

1.  The criteria for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

2.  The criteria for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Bilateral Hearing Loss and Tinnitus

The Veteran asserts entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically he asserts that his bilateral hearing loss and tinnitus is related to the loud noises he was exposed to as a pilot.  He states that he first experienced an excruciating ear block while near the end of his pilot training in 1974 and once more in 1977.  He also states that he has experienced tinnitus ever since his military service.  Upon a thorough review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for his bilateral hearing loss and tinnitus.  

The Veteran has been diagnosed with bilateral hearing loss and tinnitus.  The Veteran underwent a VA audiological evaluation in July 2007 where his diagnosis of bilateral hearing loss and tinnitus was continued from the 1990's.  See 38 C.F.R. § 3.385 (definition of hearing loss for VA purposes).  As such, the Veteran does have bilateral hearing loss and tinnitus for VA purposes and thus the first element of service connection has been met.  Therefore, the remaining question to be answered is whether his current disabilities are related to an incident or event in service.  

The Veteran contends that he had several injuries to his ears in service that have caused his current bilateral hearing loss and tinnitus.  The Veteran's DD 214 confirms that he served a pilot and his lay statements concerning his exposure to noise are therefore competent and credible.  A review of the Veteran's service treatment records reveal that the Veteran's hearing was within normal limits for his entire period of service.  There are some minor threshold changes that occur during his time in service, but no change that would warrant a diagnosis of hearing loss.  There are no complaints or treatment for tinnitus in service.  In November 1974, there is a service treatment note that states that the Veteran had URI symptoms of otic congestion with difficulty with valsalva during flight.  The Veteran was given Sudafed and Afrin nasal spray.  A service treatment note from October 18, 1977 that states that upon flying that day the Veteran had an ear block in the left ear on decent.  The Veteran had fluid retracted from both ears.  He was diagnosed with barotitis media and given medication to resolve the issue.  On October 31, 1977, he followed up with the examiner and it was noted that his barotitis media was resolved.  There are no other complaints or treatment for hearing in service.  The Veteran received normal audiograms in October 1972, January 1974, January 1975, March 1976, October 1977, February 1977, February 1978, and March 1979.  There does not seem to be a separation examination associated with the Veteran's file.  

Upon service discharge, the Veteran filed a claim with the VA for a head laceration that he suffered in service as well as residuals headaches from the injury.  This claim was filed in February 1980 and there is no mention of hearing loss or tinnitus.  In April 1980, the Veteran underwent a VA examination with following complaints; head injury, headaches, disturbance of vision, and a right inguinal hernia.  There are no complaints of tinnitus and hearing loss, and this examination was done two months after separation from service.  During this examination in April 1980, the Veteran's eardrums were reported clear and no hearing loss was noted.  

In March 1996, the Veteran was evaluated by a private physician, Dr. T. H.  At this examination, the Veteran started complaining of prominent hearing loss, especially on the left side, over the past several months.  At the time of this examination, the Veteran reported that his last hearing test was many years ago.  He also noted a constant buzzing and ringing on the left side with almost total hearing loss on that side.  Dr. T.H. notified audiology with the results of his examination and was recommended to follow up with Dr. L.  

In March 1996, the Veteran also visited the Center for Hearing and Balance Disorders and was examined by Dr. J. H.  At this examination, it was noted that the Veteran had complaints of progressive left sided hearing loss, which had worsened over the past six to eight months.  He had a history of two isolated episodes of vertigo, with the most recent being in 1990.  His hearing was otherwise unaffected during these vertigo episodes and he had no further symptoms of vertigo since then.  Upon examination, the tympanic membranes are intact bilaterally.  The remainder of the otolaryngological examination was unremarkable.  Audiometric studies revealed normal hearing in the right ear and a moderate conductive hearing loss in the left ear.  It was determined that the Veteran had left conductive hearing loss consistent with otosclerosis.  The Veteran was very interested in a surgical correction of the problem.  In June 1996, the Veteran had a post-operative audiological examination and he had significant improvement in his left ear.  In October 1997, the Veteran was seen 18 months after surgery by Dr. J. H. and it was noted his course, post operatively, had been unremarkable, with the exception of the Veteran developing right sided tinnitus lasting several hours.  His symptoms resolved spontaneously and he has had no difficulty since.  At this time, his audiometric examination was unremarkable.  Audiometric studies revealed normal hearing bilaterally, without evidence of a conductive deficit.  

In November 1999, the Veteran was evaluated at St. Joseph Hospital West and it was noted that he had a history of high frequency hearing loss and iatrogenic deafness, that the Veteran told the examiner was from his military service a pilot.  He continued to have high frequency hearing loss on the right side as well as chronic tenderness.  

In October 2001, the Veteran was seen by a physician at Crossroads Family Medicine.  At this time, it was noted that his left ear hearing loss was returning post surgery and it was recommended that he be referred back to ENT.  In November 2001, the Veteran went back to Dr. J.H., and it had been four years since his last visit.  He asserted concerns regarding his decreased hearing on the left side.  At the examination, the tympanic membranes were intact bilaterally.  The audiogram revealed normal hearing on the right with a very mild conductive loss on the left.  At the time of this examination, Dr. J.H. had little concern regarding the Veteran's status.  

In July 2007, the Veteran underwent a VA examination for his hearing loss and tinnitus.  It was noted that the Veteran has a family history of hearing loss.  He was diagnosed with low to mild/moderate sensorineural hearing loss in the right ear and mild to moderately severe mixed loss in the left ear.  The examiner reviewed the Veteran's service file and noted that from January 1974 through all the annual audiograms to March 1979 were normal, with no significant threshold shifts.  This examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus are related to his military service.  

The Veteran submitted a statement in May 2009 to support his claim.  In this statement, he contends that the first evidence of hearing loss was reported on his military examination dated May 1, 1976.  He also states that in late 1974 he experienced his first severe ear block, with his ear clearing upon landing.  The second ear block occurred in October 1977.  

Further, he stated that it was in March 1996 that he lost his hearing in his left ear and had to have surgery.  In May 2005, his hearing in his left ear had deteriorated once again, even after surgery.  He states that his tinnitus is not constant and comes and goes.  Lastly, the Veteran believes that aircraft engine noise and ear-blocks were the originating cause of his hearing loss.  

The Board has taken his statements under advisement; however, there is no evidence of hearing loss in the Veteran's service treatment files from May 1976.  There is a hearing examination from March 1976 that shows the Veteran had hearing within normal limits with minor threshold changes from the previous examination.  There was no diagnosis or treatment for hearing loss at this time.  

The Veteran also submitted a statement from his private audiologist to support his claim.  This statement, dated December 2009, states that the Veteran experienced two episodes of barotraumas in the left ear.  That the Veteran first began noticing hearing loss in March 1976 and the onset of tinnitus was at the same time.  Dr. K.S., states that the Veteran began complaining of pressure in his left ear repeatedly during his time in the service.  Dr. K.S. states that all of the Veteran's service records were reviewed and concluded that the Veteran's tinnitus can as likely as not be attributed to same etiology as his hearing loss (in-service exposure to noise).  Although the Veteran's audiograms during service indicated normal hearing, it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  Lastly, Dr. K.S. states that in her professional opinion based on the history provided and reviewed of the Veteran that his hearing loss and tinnitus are more likely than not related to his military service.  

In May 2011, the Dr. K.S. provided a clarification of her previous submitted opinion.  This opinion clarified some errors in fact, but her opinion remained the same, that it was more likely than not that the Veteran's tinnitus and bilateral hearing loss is related to his military service.  

In January 2013, the Veteran underwent another VA audiological examination.  
The Veterans bilateral hearing loss diagnosis was continued.  It was determined by the examiner that the Veteran's hearing loss is not as likely as caused by or a result of an event in military service.  The examiner supported her opinion with the following rationale.  A review of the Veteran's service treatment file revealed multiple audiograms all indicating hearing sensitivity thresholds within normal limits bilaterally.  There was no change in thresholds noted when comparing his entrance examination dated January 1974 and the last audiogram in March 1979.  

Of note, the Veteran's service treatment records include a mention of difficulty with valsalva during flight and symptoms of URI in November 1974 and "ear block" on decent in October 1977.  However, the Veteran received subsequent hearing evaluations, as late as March 1979, which all indicated hearing sensitivity within normal limits bilaterally.  Therefore, the issues mentioned on those two occasions did not permanently and negatively affect his hearing.  

The Veteran reported to the examiner that he first noticed hearing loss in 1980 and was seen at the Martinsburg VA medical Center for a hearing evaluation.  There is documentation in the Veteran's file indicating that he was seen for an eye examination in April 1980.  In fact, the eye examination appears to be in response to a claim for compensation that the Veteran filed in December 1979 (February 1980).  On that claim he listed headaches and visual changes, but did not list hearing loss and/or tinnitus.  It is reasonable to believe that if the Veteran were experiencing hearing loss at that time he would have included the condition on his claim.  

The examiner also reviewed the letter from Dr. J.H. dated March 1996, he stated that audiometric studies reveal normal hearing in the right ear and moderate conductive hearing loss in the left ear.  This letter from Dr. J.H. also stated that the left conductive hearing loss is consistent with ostosclerosis.  Therefore, the examiner concluded, that in regards to the right ear, given no evidence of right ear hearing loss during military service and the evidence indicating normal hearing in the right 16 years post-military discharge, it is my opinion that the Veteran's right ear hearing loss was not caused by or a result of military service.  

In regards to the left ear hearing loss, there is no evidence in the Veteran's service treatment records of left ear hearing loss in service.  The Veteran filed a non-ear condition claim in December 1979 and did not report hearing loss at that time.  Additionally, the Veteran was seen by ENT physician Dr. J.H. in 1996 at which time Dr. J.H. stated the Veteran's left ear hearing loss was consistent with otosclerosis.  Today, the Veteran reported that his left ear hearing loss began in the 1990's and was of sudden onset.  Therefore, given the fact that there is no evidence in the audiology literature to support the concept of delayed onset of hearing loss as a result of military noise exposure and documentation from 1996 indicating the Veteran's hearing loss was related to otosclerosis, it is less likely than not that the Veteran's left ear hearing loss was caused by or a result of military service.  The examiner also opined that it was less likely than not that the Veteran's tinnitus is related to service.  This opinion is supported by the following rationale, although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes.  Hearing loss does not cause tinnitus and tinnitus does not cause hearing loss.  Further, the Veteran first complained of tinnitus in 1996, in a treatment record from Dr. T. H. 

In an April 2013 statement to support his claim, the Veteran stated that he was seen at the VA medical Center in Martinsburg.  However, this evidence has been associated with the file and as noted above the Veteran's hearing was evaluated as normal with clear drums.  The Veteran also contends he had daily noise exposure during service, which the Board has conceded.  He also states that it has been documented that some individuals have permanent hearing loss from even short duration excessive noise levels.  However, this is not the case with the Veteran, he experienced high levels of noise exposure in service and did not have any significant threshold changes in service and was never diagnosed with hearing loss in service.  

In March 2014, an additional nexus opinion on the Veteran's hearing loss and tinnitus was requested regarding the Veteran's contentions that a head injury or his claimed exposure to herbicides as a result of his duties flying KC-135 tankers caused his hearing loss and tinnitus.  The examiner gave the following opinion and rationale.  The head injury and herbicides did not cause a hearing loss in 1976 because he had normal hearing bilaterally in February 1977, February 1978 and March 1979.  He did not report tinnitus at the examinations, nor did he report it in Dec 1979 when he was seen for a C&P evaluation (note: actually, it was in April 1980 related to a claim filed in February 1980).  The Veteran had normal hearing in 1996 per a progress note by Dr. J.H.  He had a sudden loss in the right ear in the 1990s, which is unrelated to events that happened 20 years prior.  Although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  Hearing loss does not cause tinnitus or vice versa.  Given the Veteran did not report tinnitus until 1996 and his exposures to head trauma and herbicides were 20 years prior, research does not support the delay of onset of tinnitus.  The examiner is of the opinion that it is less likely than not that tinnitus is related to military service, head trauma or herbicides.  

The Board has carefully considered the evidence of record especially the Veteran's complaints of hearing loss, tinnitus, noise exposure, and "ear blocks," as well as the positive nexus statements provided by Dr. K.S.  However, the evidence of record does not support the Veteran's contentions.  First, the Veteran had numerous audiological conservation test performed during service and all of them were within normal limits.  Second, the Veteran has two incidents in service of "ear block," which examiners have indicated resolved in service.  Third, the Veteran states that his hearing loss and tinnitus had their onset in service or immediately after.  However, the Veteran filed a claim in 1980 and underwent a VA examination for an unrelated disability, his hearing was normal at that time, and his drums were clear.  The Veteran stated in 1996, that he began having a sudden onset of hearing loss and tinnitus a few month prior during an examination with Dr. T.H. in March 1996, which is more than 16 years post separation.  Fourth, the Veteran was seen by ENT physician Dr. J.H. in 1996 at which time Dr. J.H. stated the Veteran's left ear hearing loss was consistent with otosclerosis.  Otosclerosis is an abnormal bone growth in the middle ear that causes hearing loss, which would explain the Veteran's sudden onset of hearing loss.  

Dr. K.S. gave a positive nexus opinion, the only one of record; however, her opinion is not supported by a rationale or the record.  Her opinion is solely supported by medical literature, which cannot be directly attributed to the etiology of the Veteran's hearing loss.  Further, she does not address the diagnosis and etiology of Dr. J.H., which states that the Veteran's left ear hearing loss is due to otosclerosis and not acoustic trauma.  She also stated that the Veteran made repeated complaints of pressure in his left ear, but there is no evidence of this in his service treatment records.  There are two incidents related to his ears that the Veteran complained of in service; once in 1974 and the other in 1977.  As such, the Board finds the opinion of Dr. K.S. not as probative as the VA examiners' opinions from July 2007, January 2013 and March 2014 and as such does give this opinion equal weight.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Both the Veteran and Dr. K.S. rely on medical literature to support a delayed on set of hearing loss and tinnitus that other examiners discredit with different medical literature.  As such, the Board finds that the evidence of record is not in equipoise.  While the Veteran is competent to report instances of ringing in his ears or being hard of hearing, he is not able to provide and etiology of his current diagnosis.  

The nexus for sensorineural hearing loss may also be shown by continuity of symptomatology.  see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013)(finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  In this case, as discussed above, the Veteran's first complaints and first diagnosis of tinnitus and hearing loss was in 1996.  Furthermore, as noted above, the April 1980 VA examination noted no hearing loss and upon his first visit in 1996 the Veteran reported a history of hearing loss over the past several months.  This significant lapse in time between active service and the first evidence of the condition weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

In light of the foregoing, the Board concluded that service connection is not warranted for tinnitus or bilateral hearing loss on the basis of nexus to some incident in service, chronicity or continuity of symptomatology.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connation for bilateral hearing loss and tinnitus, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.  

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated March 2007, April 2009 and October 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

As noted above, the instant claim was most recently remanded in January 2014 for additional development, specifically obtaining a VA medical opinion addendum, additional records and readjudicating the claim.  The addendum was provided in September 2014, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an October 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.






ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  




____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


